Citation Nr: 1107312	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
claimed as glaucoma.

2.  Entitlement to a rating in excess of 30 percent for bilateral 
pes planus, with hammer digit syndrome, metatarsalgia, and 
Morton's neuroma, on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321, from February 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2005 rating decision in which the RO, inter alia, denied 
the Veteran's claim for service connection for an eye disability 
(claimed as glaucoma).  In March 2006, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2006, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in September 
2006.

This appeal also arose from a March 2008 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for bilateral pes planus, effective August 19, 
2004.  In March 2008, the Veteran filed an NOD, expressing 
disagreement with the initial rating assigned.  In an August 2008 
rating decision, the RO increased the initial rating to 20 
percent, effective August 19, 2004.  An SOC reflecting this 
increase was issued in August 2008, and a September 2008 
statement from the Veteran was accepted as a substantive appeal.  
In February 2009, the RO awarded a 30 percent rating for 
bilateral pes planus, effective January 22, 2009, but denied a 
rating in excess of 30 percent prior to that date (as reflected 
in a February 2009 rating decision and supplemental SOC (SSOC)).

The Board notes that, while the Veteran previously was 
represented by Julieanne E. Steinbacher, a private attorney, the 
Veteran granted a power-of-attorney in favor of Disabled American 
Veterans in February 2009 with regard to the claims on appeal.  

On his Form 9, the Veteran indicated that he desired a hearing 
before a Veterans Law Judge at the RO, and subsequently indicated 
that he instead desired a Board video-conference hearing.  
However, in a December 2009 letter, the Veteran withdrew his 
request for a hearing.  

In September 2010, the Board denied the claims for higher, 
schedular ratings for bilateral pes planus.  At that time, the 
Board also remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, D.C., the claims for service connection for 
an eye disability, claimed as glaucoma, and for a rating in 
excess of 30 percent for bilateral pes planus, with hammer digit 
syndrome, metatarsalgia, and Morton's neuroma, on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321, from February 19, 
2008, for further action, to include additional development of 
the evidence and for consideration of a higher rating on an 
extra-schedular basis.  After completing the requested 
development, the AMC continued to deny the claim for service 
connection (as reflected in a December 2010 SSOC and returned the 
matters on appeal to the Board for further consideration.

In January 2011, the Veteran's representative submitted 
additional medical evidence to the AMC, which was forwarded to 
the Board, without a waiver of initial RO consideration of the 
evidence.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board, again, notes that the 
record raises the issues of entitlement to a rating in excess of 
30 percent for IBS, entitlement to hemorrhoids, secondary to IBS, 
entitlement to a total rating based on individual unemployability 
due to service-connected disabilities, and a request to reopen 
the claim for service connection for bilateral hearing loss.  It 
does not appear that any of these claims has yet been addressed 
by the RO.  As such, these matters are not properly before the 
Board, and are thus referred to the RO for appropriate action.  


REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

A remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

With regard to the claim for a higher rating for bilateral foot 
disability on an extra-schedular basis, the Veteran was afforded 
a VA examination in February 2008, where the examiner opined that 
the Veteran's bilateral foot disabilities severely impacted his 
ability to work as a timberman.  When considered in the context 
of the increased rating claim for which an appeal has been 
perfected, this evidence suggested that the bilateral foot 
disabilities may result in marked interference with employment-
i.e., beyond that contemplated in the assigned rating-a 
consideration for invoking the procedures for assignment of a 
higher rating on an extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b).

At the time of the Board September 2010 remand, the record 
reflected that the RO had not adequately considered the 
provisions of 38 C.F.R. § 3.321(b), and the claim was remanded 
for initial RO consideration.  In the December 2010 SSOC, the AMC 
failed to consider this issue.  In this regard, the SSOC did not 
include any citation to the regulation, or discussion as to 
whether, since February 2008, the Veteran is entitled to a higher 
rating for bilateral foot disability on an extra-schedular basis.

Under these circumstances, and because the RO must address the 
applicability of the provisions of 38 C.F.R. § 3.321(b), and, if 
denied give the Veteran notice of those provisions, in the first 
instance (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), the 
Board has no alternative but to, again, remand the matter of a 
higher rating on an extra-schedular basis to the RO, for action 
in compliance with the prior remand.  See Stegall, 11 Vet. App. 
at 271.

Regarding the matter of service connection for an eye disability, 
claimed as glaucoma, the Board notes that VA will provide a 
medical examination or obtain a medical opinion if the record, 
including lay or medical evidence, contains competent evidence of 
a disability that may be associated with an event, injury, or 
disease that occurred in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a low 
one.  McLendon, 20 Vet. App. at 83.  

At the time of the Board's September 2010 remand, the Veteran had 
not been provided an examination in connection with his claim for 
service connection for an eye disability.  In February 2010, Dr. 
Bash submitted a medical opinion regarding the Veteran's claim 
for service connection for an eye disability (claimed as 
glaucoma) that did not provide for allowance of the claim, but 
raised a possible link between steroidal use for service-
connected disabilities and glaucoma.  The Board found that a 
medical examination and opinion-based on full consideration of 
the Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-was needed to resolve the 
claim for service connection, and the claim was remanded.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 
83.

The Veteran was afforded an eye examination in December 2010, 
where the ophthalmologist was to offer an opinion as to each 
diagnosed eye disability as to whether it is at least as likely 
as not (i.e., there is a 50 percent or greater probability), 
that the disability had its onset in or is otherwise medically 
related to service or to service-connected disability.  In 
rendering the requested opinion, the physician was to 
specifically consider the in-and post-service treatment records, 
Dr. Bash's February 2010 opinion, as well as the Veteran's 
contentions.  The physician first found that the Veteran's ocular 
complaints were only related to refractive correction, which was 
found to be unrelated to military service.  Thereafter, he 
submitted an addendum acknowledging that the Veteran had 
undergone recent procedures for narrow angle and open angle 
glaucoma, but noted, "there appear[ed] to be no relationship of 
his glaucoma (or ocular hypertension) to [the Veteran's] time in 
service."  The physician provided no opinion as to the existence 
of any relationship between the Veteran's glaucoma and his 
service-connected disability(ies), to include prescribed 
medication for such disabilities.  He also did not address any of 
the findings in Dr. Bash's February 2010 opinion.

Dr. Bash supplied a January 2011 opinion that essentially 
affirmed his February 2010 opinion and noted that the VA examiner 
failed to discuss whether the Veteran's service-connected 
disabilities caused his glaucoma.  Dr. Bash did not clarify, 
however, how the Veteran's glaucoma, which pre-dated any steroid 
prescription, was caused by the Veteran's steroid use.  Further, 
the Veteran's representative did not provide a waiver of initial 
RO consideration of this evidence, noting that the issuance of an 
SSOC was requested if the opinion was not adequate to grant the 
Veteran's claim.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

Under these circumstances, the Board finds that the RO should 
arrange for the Veteran to undergo VA ophthalmology examination, 
by an appropriate physician, at a VA medical facility.  The 
Veteran is hereby advised that failure to report to the scheduled 
examination, without good cause, may result in denial of the 
claim for service connection (as the original claim will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2010).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent medical facility.

On remand, the RO should also give the Veteran another 
opportunity to provide information and/or evidence pertinent to 
the claims remaining on appeal.  The RO's letter to the Veteran 
should explain that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claims remaining on appeal.  In 
adjudicating the claims, the RO should consider any newly 
submitted or obtained evidence since the last SSOC, to include 
the January 2011 opinion by Dr. Bash.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
ophthalmology examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should clearly identify all 
current disability/ies affecting the eyes, to 
include previously diagnosed glaucoma.  Then, 
with respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability), that the disability 
had its onset in or is otherwise medically 
related to service or to any service-
connected disability (including any 
medication taken for such disability).  In 
rendering the requested opinion, the 
physician should specifically consider and 
address the in-and post-service treatment 
records, Dr. Bash's February 2010 and January 
2011 opinions, as well as the Veteran's 
contentions.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for an eye disability, claimed as glaucoma; 
as well as the claim for a rating in excess 
of 30 percent for bilateral pes planus, with 
hammer digit syndrome, metatarsalgia and 
Morton's neuroma, from February 19, 2008, on 
an extra-schedular basis pursuant to 38 
C.F.R. § 3.321(b).  The RO should adjudicate 
each claim in light of all pertinent evidence 
(to particularly include all that added to 
the record since the RO's last adjudication 
of the claims) and legal authority.

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).



